ICJ_045_TemplePreahVihear_KHM_THA_1962-06-15_JUD_01_ME_01_FR.txt. TEMPLE DE PREAH VIHEAR (FOND) (ARRÊT DU 15 VI62) 37
dit en conséquence,
par neuf voix contre trois,

que la Thaïlande est tenue de retirer tous les éléments de forces
armées ou de police ou autres gardes ou gardiens qu’elle a installés
dans le temple ou dans ses environs situés en territoire cambodgien;

par sept voix contre cinq,

que la Thaïlande est tenue de restituer au Cambodge tous objets
des catégories spécifiées dans la cinquième conclusion du Cambodge
qui, depuis la date de l'occupation du temple par la Thaïlande en
1954, auraient pu être enlevés du temple ou de la zone du temple
par les autorités thailandaises.

Fait en anglais et en français, le texte anglais faisant foi, au
Palais de la Paix, à La Haye, le quinze juin mil neuf cent soixante-
deux, en trois exemplaires, dont l’un restera déposé aux archives de
la Cour et dont les autres seront transmis respectivement au
Gouvernement du Royaume du Cambodge et au Gouvernement du
Royaume de Thaïlande.

Le Président,
(Signé) B. WINIARSKI.

Le Greffier,
(Signé) GARNIER-COIGNET.

MM. Tanaka et MoRELLI, juges, font la déclaration commune
suivante:

Nous tenons à préciser la raison pour laquelle nous n'avons pu,
à notre vif regret, nous rallier à l'opinion de la majorité sur le point
du dispositif de l'arrêt concernant la restitution par la Thaïlande
au Cambodge des objets qui auraient été enlevés du temple.

Si nous avons voté contre ce point du dispositif, cela ne regarde
d'aucune façon le fondement de la prétention du Cambodge à la
restitution des objets dont il s’agit. C’est que nous pensons que la
Cour aurait dû s’abstenir de se prononcer sur cette prétention,
étant donné que la demande relative, avancée pour la première fois
dans les conclusions déposées par le Cambodge le 5 mars 1662, doit
être considérée tardive.

35
TEMPLE DE PRÉAH VIHÉAR (FOND) (ARRÊT DU 15 V 62) 38

La demande, telle qu’elle est formulée dans la requête du Cam-
bodge, concerne, non pas la restitution du temple en tant que tel,
mais plutôt la souveraineté sur la parcelle de territoire où le temple
est situé. Elle concerne, en outre, l’une des conséquences découlant
de la souveraineté cambodgienne sur ladite parcelle, c’est-à-dire
l'obligation, pour la Thaïlande, de retirer les éléments de forces
armées qu’elle y avait installés, conséquence qui est expressément
indiquée par le Cambodge dans sa requête.

L'autre conséquence possible de la souveraineté cambodgienne
sur la parcelle où le temple est situé, à savoir l'obligation, pour la
Thaïlande, de remettre au Cambodge les objets qui auraient été
enlevés du temple, est une conséquence qui n’est pas indiquée dans
la requête. Une demande de restitution desdits objets ne peut être
considérée implicitement contenue dans la demande présentée par
le Cambodge dans sa requête; demande ayant, comme on l’a dit,
tout autre objet.

C’est uniquement au cas où la demande du Cambodge aurait eu
directement pour objet Ja restitution du temple qu'il aurait été
possible, mais seulement au moyen d’une interprétation extensive
d’une telle demande, de considérer que la même demande concernait
aussi les objets qui, ayant fait partie du temple avant la requête,
avaient été, toujours avant la requête, enlevés du temple.

M. ArFARO, Vice-Président, et sir Gerald FITZMAURICE, juge,
joignent à l’arrêt les exposés de leur opinion individuelle.

MM. MORENO QUINTANA, WELLINGTON Koo et sir Percy SPENDER,
juges, joignent à l’arrét les exposés de leur opinion dissidente.

(Paraphé) B. W.
(Paraphé) G.-C.

36
